Citation Nr: 1817999	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased Dependency and Indemnity (DIC) benefits pursuant to 
38 U.S.C. § 1311 (a)(2) (2012).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  He died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin, which granted, in pertinent part, service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance. 

In June 2011, the appellant initiated this appeal, arguing entitlement to increased DIC benefits pursuant to 38 U.S.C. § 1311 (a)(2).  In August 2011, a statement of the case was issued, and the appellant filed a substantive appeal (VA Form 9) in September 2011.

The issue on appeal was previously remanded in June 2016 in order to afford the appellant an opportunity to testify at a Board hearing.  A videoconference hearing was scheduled in May 2017; however, the appellant did not attend and has offered no reason for her failure to report.  As such, the request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 100 percent disability rating for squamous cell carcinoma of the lung, effective February 14, 2003.

2.  The Veteran died on January [REDACTED], 2011. 

3.  The Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated totally disabling for a continuous period of at least 8 years immediately preceding his death.


CONCLUSION OF LAW

The criteria to establish entitlement to an increased rate of DIC have not been met. 
38 U.S.C. §§ 1311, 1318 (2012); 38 C.F.R. §§ 3.5, 3.21 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In an August 2003 rating decision, the Veteran was granted service connection for status post right middle and lower lobe resection for squamous cell carcinoma of lung associated with herbicide exposure.  He was awarded a 100 percent disability rating effective February 14, 2003.

The Veteran died on January [REDACTED], 2011.  There were no claims pending when the Veteran died.  After his death, the appellant, his surviving spouse, submitted a claim of service connection for the cause of the Veteran's death which was granted in a May 2011 rating decision.  In May 2011, the appellant was advised of the award and of her rate of DIC benefits which were payable from February 1, 2011.  The appellant was awarded benefits pursuant to the basic DIC rate set forth in 
38 U.S.C. § 1311 (a)(1) in the amount of $1,154.00 monthly.

The appellant contends that she is entitled to an additional $246.00 per month in DIC benefits.  See appellant's June 2011 statement in Virtual VA.

DIC is payable to a veteran's surviving spouse when a veteran dies from a service-connected disability.  38 U.S.C. §§ 1310, 1318; 38 C.F.R. § 3.5 (a).  The rate of DIC payments is determined under 38 U.S.C. § 1311, which provides that DIC shall be paid to a surviving spouse at the basic monthly rate.  38 C.F.R. § 1311 (a)(1). The rate of DIC under paragraph (1) of 38 C.F.R. § 1311 (a)(1) shall be increased by an additional allowance ($246 when the appellant's DIC claim was granted) in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  Only the periods in which the Veteran was married to the surviving spouse shall be considered.  See 38 C.F.R. § 1311 (a)(2).

Based on 38 U.S.C. § 1311 (a)(2), the appellant is not entitled to additional DIC benefits of $246.

A marriage certificate shows that the Veteran and the appellant married in 2002 and were married when the Veteran died in January 2011.  Thus, they were married for over eight years when he died.  However, the Veteran was not in receipt of, nor was he entitled to receive, service connection for a disability that was rated totally disabling for a continuous period of at least 8 years immediately preceding his death.  The effective date of the Veteran's only service-connected disability (squamous cell carcinoma of the lung) was February 14, 2003.  The Veteran was therefore rated totally disabled for a continuous period of 7 years, 11 months, and 17 days.  Thus, the appellant is not entitled to the additional rate of DIC under paragraph (1) of 38 C.F.R. § 1311 (a)(2). 

The appellant is receiving the maximum monthly DIC entitlement amount which is allowed under relevant law.  While the Board is sympathetic to the arguments presented by the appellant, the law is clear and precludes eligibility in this case.  As the law is dispositive, the claim must be denied due to the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased rate of DIC under the provisions of 38 U.S.C. § 1311 (a)(2) is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


